UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. Semi-Annual Report December 31, 2010 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS January 2011 Dear Shareholders: A great deal has been happening around the world and on the surface these events may seem disconnected. However, I believe they are most definitely connected. China – For the last several years all eyes have been on China and as China goes, so goes the rest of the world.China has had torrid economic growth for the past five years.Since 2006 they ratcheted up their bank reserve requirements in an effort to slow lending activity.When the world economies tanked in 2008, they lowered these requirements, but then raised them several times as their economy rallied in 2010.The Bank of China also raised interest rates slightly. Their goal was to lower inflation and real estate speculation without hurting the rest of the economy.Property price appreciation has slowed and their stock market is a bit off of recent highs, but the China growth story appears to be intact.The question yet to be answered is:Can the rest of the world ride China’s coat tails to economic growth?For an economy built on exporting, especially exports to the United States and Europe, future growth may be a bit more difficult to achieve. Europe – We began to notice problems in the European Union (EU) in early 2010 when the interest rates on Greek debt began to really rise.In April a bailout package was put together and the problem seemed to quietly go away.However, since September, problems in Ireland have come to a boil, prompting the EU to also grant the Irish a bailout similar to the one for Greece.Some investors think that Ireland is not the end of the sovereign debt problems in the EU and that Portugal and Spain could be the next dominoes to fall.Keep in mind that each of the EU countries has been contributing to the bail-out fund.Each time a bailout is granted, the fund is depleted and there is one less country contributing to the fund.How many more bailouts must they fund?How many more can they fund? United States – Finally, there has been heated debate about the state of the American economy since August, which coincidentally was when the Federal Reserve announced its next round of quantitative easing, known as QE2.Wall Street pundits claim the economy is growing, albeit at a slower- than-desired rate.As proof, they have raised GDP estimates for the fourth quarter of 2010 to 3%, and they think that estimate may prove too low.This higher growth estimate is why interest rates have risen since August.Adding to GDP growth in 2011 are: The tax holiday on withholding, which should add about 0.7% to GDP. Capital Expenditures expected to rise above trend. Corporate profits at the highest levels since the 2006 peak. Core inflation rising at the slowest pace on record. Private money managers, including us, think the economy is not as solid as the Wall Street pundits seem to believe.They think interest rates are rising because total inflation, not just core inflation, is rising at double-digit rates.The Consumer Price Index (CPI) is affected by quality improvements, which tend to look deflationary.As an example, if a new computer has twice the clock speed and twice the hard drive of an old computer, but costs the same amount, CPI gets adjusted downward for this quality improvement.This does not seem like a deflation that hurts anyone and does not require a central bank to fight.This type of falling price would seem to be good for the economy.Private money managers fear the Federal Reserve is fighting a deflation that does not really exist.However, the prices of many commodities have risen greatly since QE2 was announced.Gold is up a mere 10% over this period, while cotton is up over 50%.The Federal Reserve wanted to create inflation and, for better or worse, we think they’ve been successful. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 866-COUNTRY, option 3, or visiting www.countryinvestment.com. COUNTRY GROWTH FUND Inception Date 04/21/66 (Class Y) The annualized returns for the Fund for the period ended December 31, 2010 are as follows: 1 Year 5 Year 10 Years 14.39% 2.69% 2.01% Gross Expense Ratio:1.22% (as of the prospectus dated 10/28/10) Net Expense Ratio:1.20% (as of the prospectus dated 10/28/10) These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced. Over the past year, domestic equity markets as measured by the S&P 500 Index had a total return of 15.06%.The average mutual fund with similar characteristics as the Growth Fund (represented by Lipper, Inc.’s Large-Cap Core group) returned 12.94% during this same time period.As of December 31, 2010, based on total returns, the Growth Fund (Class Y) ranked in the 29th percentile compared to the Lipper peer group for the past year and in the 34thand top 36thpercentiles for the past five and ten years, respectively. Stocks performed extremely well in the second half of 2010 as expectations for domestic and overseas economic recovery rose, fueled by continuing stimulus programs.The Federal Reserve implemented the second round of quantitative easing in an effort to control interest rates while injecting money into the economy. Then, late in the year, Congress acted to extend expiring tax cuts while further reducing Social Security tax for individuals. Continued fiscal and monetary stimulus should have positive effects on near-term economic results. However, longer-term structural imbalances, such as the growing federal budget deficit and stubbornly high unemployment rates, leave us cautious in our expectations for the vigor of the economic recovery. Against this backdrop we are being very selective in our equity selections.Ideally we want to invest in companies that we feel have good revenue growth potential, a track record of profitability, and a stock price that does not appear to adequately value the business. These companies will certainly feel the impact of negative economic developments, but in our opinion they should have superior stock performance if the economy accommodates and their potential is realized. COUNTRY BOND FUND Inception Date 01/02/97 (Class Y) The annualized total returns for the Fund for the period ending December 31, 2010 are as follows: 1 Year 5 Year 10 Year 5.55% 5.70% 5.56% Gross Expense Ratio:0.91% (as of the prospectus dated 10/28/10) Net Expense Ratio:0.86% (as of the prospectus dated 10/28/10) These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced. The U.S. bond markets provided good returns over the past year despite continued volatility.2010 was a second consecutive year of positive return for the credit markets.All sectors of investment grade bonds over the past year had a combined return of 6.54% (represented by Barclays Capital Aggregate Bond Index). A slow but continuing recovery kept core inflation and interest rates low.Bond investors also continued to benefit from the Federal Reserve’s stimulative monetary policy which guided Treasury yields to near record lows.Calling the economic outlook “unusually uncertain” Federal Reserve Chairman Bernanke stated the central bank stood ready to institute measures to support the economy.However, if we know anything about the bond market, we know that investor’s memories seem to be very short.Despite the upheaval in the markets during 2008 and the first part of 2009 the corporate bond market of 2010 returned to the familiar march of search for yield.Speculative bonds had a second year of unprecedented returns.Credit spreads for corporate bonds over Treasuries shrunk to levels of pre-crisis 2007.At these levels we feel the risk/reward potential is not favorable for corporates.In this environment we increased our allocation to taxable municipal bonds (BABS) which offered attractive yields for high quality investments.These securities were used to finance various infrastructure projects.However, this program was phased out at the end of 2010. As we enter 2011 we face a difficult investment environment.Treasury yields remain relatively low, corporate bonds are richly priced, and the Build America taxable municipal bond program has ended.Commodity prices are suggesting a possible uptick in inflation which would pressure interest rates to rise.On the other hand deflation still lurks.A high unemployment rate near 10% remains the main deflationary threat.Until there is a measureable reduction in unemployment short interest rates will remain at historic lows. With an uncertain interest rate outlook we are keeping the fund’s duration near neutral to our bogey the Barclay’s Capital U.S. Aggregate Bond Index.We are underweight mortgage securities and we may increase our weighting if rates rise.Asset backed bonds is another sector we are searching for new investment opportunities.Overall, we anticipate bond returns in 2011 will be subdued unless deflation surfaces again. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities. The Lipper Large Cap Core Funds are Funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P Super Composite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. The Barclays Capital Aggregate Bond Index covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors.You cannot invest directly in an index. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of Funds with similar investment objectives.Rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Please refer to the Schedule of Investments in this report for holding information.Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. COUNTRY Mutual Funds — Expense Example December 31, 2010 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested for the period 7/1/10 – 12/31/10. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual retirement accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 24.45% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 0.48% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 4 COUNTRY Mutual Funds — Expense Example December 31, 2010 (unaudited) (continued) COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10 * Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 24.42% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10 * Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 0.47% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 COUNTRY Mutual Funds — Allocation of Portfolio Assets December 31, 2010 (unaudited) COUNTRY Growth Fund* COUNTRY Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 COUNTRY Mutual Funds — Portfolio Highlights (unaudited) COUNTRY Growth Fund Average Annual ReturnsDecember 31, 2010 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 14.39% 2.69% 2.01% S&P 500 Index(1) 15.06% 2.29% 1.41% Lipper Large Cap Core Funds Average(2) 12.94% 1.93% 1.34% The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. The Lipper Large Cap Core Funds Average consists of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. Ten Largest Holdings (excludes short-term investments)December 31, 2010 Value Percent of Fund Exxon Mobil Corporation $ % CVS Caremark Corporation % Aflac Incorporated % Ingersoll-Rand PLC % General Electric Company % Chesapeake Energy Corp. % Wal-Mart Stores, Inc. % Ralcorp Holdings, Inc. % 3M Co. % International Business Machines Corporation % $ % COUNTRY Bond Fund Average Annual ReturnsDecember 31, 2010 1 Year 5 Years 10 Years COUNTRY Bond Fund — Class Y (01/02/97) 5.55% 5.70% 5.56% Barclays Capital Aggregate Bond Index(1) 6.54% 5.80% 5.84% Lipper Intermediate Investment-Grade Debt Funds Average(2) 7.73% 5.18% 5.34% The Barclays Capital Aggregate Bond Index covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. The Lipper Intermediate Investment-Grade Debt Funds Average consists of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. Ten Largest Holdings (excludes short-term investments)December 31, 2010 Value Percent of Fund U.S. Treasury Note, 1.000%, 9/30/2011 $ % U.S. Treasury Note, 0.625%, 6/30/2012 % U.S. Treasury Note, 1.000%, 4/30/2012 % U.S. Treasury Note, 1.000%, 12/31/2011 % U.S. Treasury Note, 1.125%, 6/15/2013 % U.S. Treasury Note, 1.250%, 8/31/2015 % U.S. Treasury Note, 2.250%, 11/30/2017 % U.S. Treasury Note, 1.375%, 11/30/2015 % U.S. Treasury Note, 3.000%, 7/15/2012 % Federal National Mortgage Association, 5.000%, 5/1/2023 % $ % 7 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Growth Fund Shares Value COMMON STOCKS — 98.66% Consumer Discretionary — 13.41% Abercrombie & Fitch Co. - Class A $ Ann Taylor Stores Corp. (a) Big Lots, Inc. Comcast Corporation - Class A Darden Restaurants, Inc. Gentex Corporation International Game Technology Kohl’s Corporation Limited Brands, Inc. Newell Rubbermaid, Inc. News Corporation - Class A Target Corporation The Home Depot, Inc. Consumer Staples — 14.17% Archer-Daniels-Midland Company Church & Dwight Co., Inc. CVS Caremark Corporation The Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Wal-Mart Stores, Inc. Energy — 13.93% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Frontier Oil Corp. Halliburton Company Schlumberger Limited (b) Financials — 11.16% ACE Limited (b) Aflac Incorporated American Express Company BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. The Bank of New York Mellon Corporation Wells Fargo & Company Health Care — 14.13% Abbott Laboratories Amgen, Inc. (a) Baxter International, Inc. Covance, Inc. (a) Eli Lilly and Company Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Novartis AG - ADR Roche Holding AG - ADR St. Jude Medical, Inc. (a) WellPoint, Inc. (a) Industrials — 10.78% 3M Co. Bucyrus International, Inc. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Iron Mountain, Inc. Stericycle, Inc. (a) Information Technology — 12.48% Cisco Systems, Inc. (a) Dell, Inc. (a) Google, Inc. - Class A (a) Hewlett Packard Co. Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM, Inc. Research In Motion Ltd. (a) (b) Western Union Company Materials — 2.47% BHP Billiton Limited - ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 2.81% American Tower Corporation - Class A (a) AT&T, Inc. Utilities — 3.32% American Water Works Co., Inc. NextEra Energy, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $168,456,113) Principal Amount MORTGAGE BACKED SECURITIES — 0.11% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corp. 7.150%, 09/25/2028 (c) Government National Mortgage Association 9.000%, 07/15/2016 6.500%, 07/15/2029 Mortgage IT Trust 1.508%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $26,056) (d) TOTAL MORTGAGE BACKED SECURITIES (Cost $231,757) The accompanying notes are an integral part of these financial statements. 8 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 0.65% Money Market Fund — 0.65% Federated Prime Obligations Fund, 0.17% (e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,410,997) TOTAL INVESTMENTS — 99.42% (Cost $170,098,867) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.58% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at December 31, 2010. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of December 31, 2010 these securities represented 0.01% of total net assets. (e) The rate quoted is the annualized seven-day yield as of December 31, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Bond Fund Principal Amount Value ASSET BACKED SECURITIES — 2.45% AEP Texas Central Transportation 5.170%, 01/01/2018 $ $ Capital Auto Receivables Asset Trust 5.210%, 03/17/2014 Caterpillar Financial Asset Trust 4.940%, 04/25/2014 Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 4.931%, 05/25/2032 5.363%, 05/25/2036 FedEx Corp. 6.720%, 01/15/2022 Green Tree Financial Corporation 6.870%, 01/15/2029 Harley-Davidson Motorcycle Trust 5.520%, 11/15/2013 John Deere Owner Trust 4.890%, 03/16/2015 National Collegiate Student Loan Trust 0.386%, 06/26/2028 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 5.600%, 06/25/2034 TOTAL ASSET BACKED SECURITIES (Cost $5,416,332) CORPORATE BONDS — 22.73% Abbott Laboratories 5.600%, 05/15/2011 Alabama Power Co. 5.500%, 10/15/2017 Alcoa, Inc. 5.550%, 02/01/2017 American Express Travel 5.250%, 11/21/2011 (Acquired 07/27/2007 through 08/29/2007, Cost $647,033) (c) American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $499,520) (a)(c) American International Group, Inc. 5.850%, 01/16/2018 Anadarko Petroleum Corp. 5.950%, 09/15/2016 ANZ National International Ltd. 6.200%, 07/19/2013 (Acquired 07/09/2008, Cost $249,765) (a)(c) Archer-Daniels Midland Company 5.450%, 03/15/2018 ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired 01/10/2003, Cost $249,218) (c) AT&T, Inc. 5.625%, 06/15/2016 5.500%, 02/01/2018 Baker Hughes, Inc. 6.500%, 11/15/2013 Baltimore Gas and Electric Company 6.730%, 06/12/2012 Bank of America Corporation 6.975%, 03/07/2037 Barclays Bank PLC 5.000%, 09/22/2016 (a) Barrick International 5.750%, 10/15/2016 BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (a) BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (c) Burlington Northern Santa Fe 5.750%, 03/15/2018 Burlington Northern Santa Fe Railway Co. 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (a) Caterpillar Financial Services Corp. 7.050%, 10/01/2018 Caterpillar, Inc. 5.700%, 08/15/2016 Cisco Systems, Inc. 5.250%, 02/22/2011 Citigroup, Inc. 5.500%, 08/27/2012 Citigroup, Inc. 5.250%, 02/27/2012 Clorox Company 5.950%, 10/15/2017 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 Comcast Corporation 6.500%, 01/15/2017 Commonwealth Edison Co. 5.950%, 08/15/2016 ConocoPhillips Co. 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 CSX Transportation, Inc. 6.500%, 04/15/2014 Devon Energy Corp. 6.300%, 01/15/2019 Diamond Offshore Drilling, Inc. 5.875%, 05/01/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E. I. du Pont de Nemours & Co. 5.250%, 12/15/2016 Eaton Corp. 8.875%, 06/15/2019 Ecolab, Inc. 4.875%, 02/15/2015 EOG Resources, Inc. 5.625%, 06/01/2019 Florida Power Corporation 4.800%, 03/01/2013 The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Franklin Resources, Inc. 3.125%, 05/20/2015 $ $ General Electric Capital Corporation 5.625%, 05/01/2018 5.000%, 06/27/2018 General Electric Company 5.000%, 02/01/2013 General Mills, Inc. 5.700%, 02/15/2017 Georgia Power Company 5.700%, 06/01/2017 GlaxoSmithKline Cap, Inc. 4.850%, 05/15/2013 Goldman Sachs Group, Inc. 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $199,772) (d) Home Depot, Inc. 5.250%, 12/16/2013 Honeywell International, Inc. 4.250%, 03/01/2013 Ingersoll-Rand PLC 6.015%, 02/15/2028 (a) International Business Machines Corporation 7.625%, 10/15/2018 John Deere Capital Corporation 4.950%, 12/17/2012 JPMorgan Chase & Co. 5.375%, 10/01/2012 7.900%, 04/30/2018 Kellogg Co. 5.125%, 12/03/2012 KeyCorp Notes 6.500%, 05/14/2013 Kimberly Clark Corp. 6.125%, 08/01/2017 Kraft Foods, Inc. 6.125%, 02/01/2018 Kraft Foods, Inc. 6.750%, 02/19/2014 Merck & Co., Inc. 5.760%, 05/03/2037 Merrill Lynch Co., Inc. 6.050%, 08/15/2012 5.450%, 02/05/2013 Morgan Stanley 5.750%, 08/31/2012 5.450%, 01/09/2017 New Valley Generation IV 4.687%, 01/15/2022 New York Life Global Funding 4.650%, 05/09/2013 (Acquired 05/02/2008, Cost $998,281) (c) New York University 5.236%, 07/01/2032 Nokia Corp. 5.375%, 05/15/2019 (a) Northern States Power Co. 8.000%, 08/28/2012 Overseas Private Investment Company 3.420%, 01/15/2015 Pepperdine University 5.450%, 08/01/2019 PepsiAmericas, Inc. 4.875%, 01/15/2015 Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes, Inc. 5.250%, 01/15/2037 Private Export Funding Corp. 5.685%, 05/15/2012 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (a) Rowan Cos, Inc. 5.880%, 03/15/2012 Shell International Finance 5.625%, 06/27/2011 (a) Simon Property Group LP 5.750%, 12/01/2015 SLM Corp. 8.450%, 06/15/2018 Southern California Edison Co. 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 State Street Corporation 5.375%, 04/30/2017 Statoil ASA 5.250%, 04/15/2019 (a) Suncor Energy, Inc. 6.100%, 06/01/2018 (a) SunTrust Banks, Inc. 6.000%, 09/11/2017 Target Corporation 5.875%, 07/15/2016 The Bank of New York Mellon Corporation 4.500%, 04/01/2013 Time Warner Cable, Inc. 8.750%, 02/14/2019 Time Warner, Inc. 6.875%, 05/01/2012 Transocean, Inc. 5.250%, 03/15/2013 (a) 7.500%, 04/15/2031 (a) U.S. Trade Funding Corp. 4.260%, 11/15/2014 (Acquired 12/14/2004, Cost $262,022 $129,505) (c) Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 University Of Chicago 4.760%, 10/01/2023 University Of Notre Dame 4.141%, 09/01/2013 The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Verizon Communications, Inc. 5.500%, 02/15/2018 $ $ Vessel Management Services, Inc. 4.960%, 11/15/2027 Viacom, Inc. 5.750%, 04/30/2011 (Acquired 04/05/2006, Cost $496,980) (c) Wachovia Corp. 5.750%, 06/15/2017 6.200%, 04/15/2038 Walt Disney Company 4.700%, 12/01/2012 Wal-Mart Stores, Inc. 4.125%, 02/15/2011 Well Fargo Capital X 5.950%, 12/01/2036 Wells Fargo & Co. 4.875%, 01/12/2011 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $45,800,390) MORTGAGE BACKED SECURITIES — 16.24% American Tower Trust 5.420%, 04/15/2037 (Acquired 05/01/2007, Cost $500,000) (c) Americold, LLC Trust 4.954%, 01/14/2021 (Acquired 12/09/2010, Cost $399,999) (c) Bank of America Commercial Mortgage Securities, Inc. 5.062%, 11/10/2042 Bank of America Mortgage Securities, Inc. 5.250%, 10/25/2020 Chase Funding Mortgage Loan 4.515%, 02/25/2014 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation (a) 4.980%, 02/25/2032 Federal Home Loan Mortgage Corp. 7.000%, 03/01/2012 4.500%, 05/01/2013 5.125%, 12/15/2013 5.500%, 10/01/2014 6.500%, 03/01/2015 5.000%, 12/15/2017 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.500%, 03/01/2022 5.000%, 03/01/2023 4.500%, 04/01/2023 4.500%, 11/15/2023 5.500%, 10/15/2025 7.150%, 09/25/2028 6.500%, 10/01/2029 5.000%, 10/15/2031 5.285%, 02/01/2037 6.000%, 05/01/2037 6.000%, 08/01/2037 6.000%, 01/01/2038 Federal National Mortgage Association 4.750%, 02/21/2013 5.000%, 03/01/2013 4.500%, 04/01/2013 5.000%, 05/01/2013 5.500%, 06/01/2013 4.700%, 06/25/2013 4.500%, 09/01/2013 5.500%, 10/01/2013 5.000%, 02/01/2014 4.000%, 05/01/2015 6.000%, 06/25/2016 4.500%, 06/25/2018 4.500%, 01/01/2019 6.500%, 05/01/2019 4.434%, 01/01/2020 4.500%, 04/01/2020 (b) 5.500%, 04/25/2023 5.000%, 05/01/2023 4.500%, 11/01/2024 4.500%, 08/01/2025 5.500%, 09/01/2025 5.500%, 02/01/2033 5.500%, 07/01/2033 5.290%, 11/25/2033 4.026%, 05/01/2034 (b) 5.500%, 07/01/2035 5.500%, 12/01/2035 6.500%, 02/25/2044 6.500%, 05/25/2044 General Electric Capital Commercial Mortgage Corporation 6.531%, 05/15/2033 4.706%, 05/10/2043 Government National Mortgage Association 4.500%, 05/20/2014 6.500%, 04/15/2026 8.000%, 07/15/2026 4.130%, 02/16/2027 3.727%, 03/16/2027 6.500%, 07/15/2029 7.500%, 11/15/2029 6.000%, 06/15/2031 6.000%, 02/15/2032 5.000%, 01/15/2033 3.998%, 10/16/2033 4.920%, 05/16/2034 6.000%, 10/15/2036 5.500%, 01/15/2038 JPMorgan Chase Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 LB-UBS Commercial Mortgage Trust 4.799%, 12/15/2029 (b) The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Master Adjustable Rate Mortgages Trust 2.868%, 04/21/2034 (b) $ $ Master Alternative Loans Trust 5.000%, 06/25/2015 Mortgage IT Trust 1.506%, 02/25/2035 (b) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $71,554) (c) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $247,528) (c) OBP Depositor Trust 4.646%, 07/15/2020 (Acquired 06/25/2010, Cost $499,997) (c) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 3.530%, 05/01/2013 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (b) Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 5.305%, 07/15/2041 (b) 4.368%, 08/15/2041 5.509%, 04/15/2047 WaMu Mortgage Pass Through Certificates 2.784%, 01/25/2033 2.723%, 10/25/2035 Wells Fargo Mortgage Backed Securities Trust 4.435%, 10/25/2033 5.428%, 07/25/2036 TOTAL MORTGAGE BACKED SECURITIES (Cost $34,479,890) MUNICIPAL BONDS — 23.76% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Barrington, IL Build America Unlimited General Obligation 5.370%, 12/15/2024 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Central Utah Water Conservancy District Build America Revenue Bond 4.550%, 10/01/2022 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation District Build America General Obligation 5.720%, 12/01/2038 Chicago, IL Series A Build America Unlimited General Obligation 7.517%, 01/01/2040 Colorado Springs, CO Utilities Build America Revenue Bond 4.949%, 11/15/2024 Columbus Ohio Build America Bonds Unlimited General Obligations 4.360%, 06/01/2022 Columbus, IN Multi-High School Building Corp. Build America Revenue Bond 5.505%, 07/15/2022 Commonwealth of Pennsylvania Build America Unlimited General Obligation 4.550%, 02/15/2021 Cook County, IL Build America Unlimited General Obligation 6.229%, 11/15/2034 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 Corpus Christi, TX Independent School District Build America Unlimited General Obligation 5.924%, 08/15/2029 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 Dallas, TX Independent School District Build America Unlimited General Obligation 5.200%, 02/15/2023 District of Columbia Bond Build America Unlimited General Obligation 5.670%, 06/01/2022 District of Columbia Income Tax Build America Revenue Bond 4.793%, 12/01/2021 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Gainesville, FL Utilities Build America Revenue Bond 4.497%, 10/01/2017 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Greenville County, SC School District General Obligation Bonds 4.870%, 06/01/2026 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 The accompanying notes are an integral part of these financial statements. 13 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 $ $ Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 Kane Cook & DuPage Counties, IL General Obligation Bonds 4.150%, 12/15/2019 Kentucky State Property & Buildings Commission Revenue Bond 5.100%, 10/01/2015 King County, WA Unlimited General Obligation 5.127%, 12/01/2026 Los Angeles, CA Unified School District Build America Unlimited General Obligation 5.755%, 07/01/2029 Manatee County, FL Public Utilities Build America Revenue Bond 7.178%, 10/01/2030 Missouri State Highways & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corp. Revenue Bond 6.420%, 11/01/2039 New York State Urban Development Corp. Revenue Bond 6.500%, 12/15/2018 New York, NY Build America Bond Unlimited General Obligation 6.646%, 12/01/2031 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 Northern California Transmission Agency Revenue Bond 5.880%, 05/01/2016 Ohana Military Commercial LLC Notes 5.675%, 10/01/2026 Oregon State Department of Administrative Services Revenue Bond 3.500%, 04/01/2016 Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pasadena, CA Public Financing Authority Lease Build America Revenue Bond 7.148%, 03/01/2043 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 Raleigh, NC Build America Revenue Bonds 4.508%, 06/01/2023 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sarasota, Fla Water & Sewer System Revenue Bonds 4.770%, 10/01/2025 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bonds 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligations 5.660%, 03/01/2030 State of California Build America Unlimited General Obligation 7.500%, 04/01/2034 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 5.090%, 10/01/2030 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Illinois Unlimited General Obligation 4.421%, 01/01/2015 State of Kansas Development Financing Authority Build America Revenue Bond 4.770%, 03/01/2023 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Build America Revenue Bonds 5.164%, 07/01/2025 State of Maryland Unlimited General Obligation 5.000%, 08/01/2018 State of Massachusetts Build America General Obligation 4.500%, 08/01/2031 State of Massachusetts Build America Unlimited General Obligation 4.200%, 12/01/2021 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 The accompanying notes are an integral part of these financial statements. 14 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value State of Ohio Build America Unlimited General Obligation 4.821%, 03/01/2022 $ $ State of Pennsylvania Public School Building Authority Revenue Bonds 5.000%, 09/15/2027 State of Rhode Island Unlimited General Obligation 4.390%, 04/01/2018 State of Tennessee Unlimited General Obligation 4.521%, 05/01/2021 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Utah Build America Unlimited General Obligation 4.554%, 07/01/2024 State of Washington Biomedical Research Build America Revenue Bond 6.416%, 07/01/2030 State of Washington Build America Unlimited General Obligation 2.910%, 08/01/2016 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 Tacoma, WA Electric System Build America Revenue Bonds 5.966%, 01/01/2035 University Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University of Wyoming Build America Revenue Bond 5.800%, 06/01/2030 UNM Sandoval Regional Medical Center, Inc. Build America Revenue Bond 4.500%, 07/20/2036 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Vega, TX Independent School District Construction Unlimited General Obligation 6.000%, 02/15/2027 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Virginia State Revenue Authority Infrastructure Build America Revenue Bond 4.380%, 11/01/2023 Washington County, OR Clean Water Build America Revenue Bond 4.628%, 10/01/2020 Washington, MD Suburban Sanitation District Build America Unlimited General Obligation 4.800%, 06/01/2025 West Virginia Higher Education Community Build America Revenue Bond 7.450%, 04/01/2030 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $52,637,928) U.S. GOVERNMENT AGENCY ISSUES — 0.25% (d) Federal Home Loan Bank 4.840%, 01/25/2012 4.720%, 09/20/2012 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $524,221) U.S. TREASURY OBLIGATIONS — 21.92% U.S. Treasury Bonds — 0.75% 5.375%, 02/15/2031 4.250%, 11/15/2040 U.S. Treasury Inflation Index Bond — 0.30% 1.750%, 01/15/2028 U.S. Treasury Inflation Index Notes — 1.99% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 2.625%, 04/30/2016 3.000%, 02/28/2017 U.S. Treasury Notes — 18.89% 1.000%, 09/30/2011 1.000%, 12/31/2011 1.000%, 03/31/2012 1.000%, 04/30/2012 0.625%, 06/30/2012 0.375%, 08/31/2012 1.375%, 05/15/2013 1.125%, 06/15/2013 1.000%, 07/15/2013 0.750%, 08/15/2013 0.750%, 12/15/2013 2.500%, 03/31/2015 2.125%, 05/31/2015 1.250%, 08/31/2015 The accompanying notes are an integral part of these financial statements. 15 COUNTRY Mutual Funds — Schedule of Investments December 31, 2010 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value U.S. Treasury Notes — 18.89% (continued) 1.250%, 10/31/2015 $ $ 1.375%, 11/30/2015 3.250%, 03/31/2017 2.250%, 11/30/2017 3.625%, 02/15/2020 2.625%, 11/15/2020 TOTAL U.S. TREASURY OBLIGATIONS (Cost $48,254,096) SHORT-TERM INVESTMENTS — 11.93% Commercial Paper — 4.49% American Express Company 0.220%, 01/11/2011 General Electric Company 0.210%, 01/11/2011 Prudential Funding Corp. 0.310%, 02/16/2011 Toyota Motor Corporation 0.250%, 01/19/2011 Shares Money Market Fund — 7.43% Federated Prime Obligations Fund, 0.17% (e) Fidelity Institutional Money Market Portfolio - Institutional Class, 0.25% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $26,543,276) TOTAL INVESTMENTS — 99.29% (Cost $213,656,133) (f) (g) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.71% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issuer. (b) The coupon rate shown on variable rate securities represents the rates at December 31, 2010. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of December 31, 2010 these securities represented 2.63% of total net assets. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of December 31, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 Statements of Assets and Liabilities December 31, 2010 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ $ At value $ $ Receivable for investments sold Receivable for capital stock sold Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased — Payable for capital stock redeemed Payable to Advisor Payable to Custodian Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income (loss) ) Accumulated net realized gain on investments Net unrealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Class Y: Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ Class A: Net assets $ $ Shares outstanding Net asset value and redemption price per share $ $ Maximum offering price per share $ $ The accompanying notes are an integral part of these financial statements. 17 Statements of Operations for the Six Months Ended December 31, 2010 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends $ $ — Interest Total investment income Expenses: 12b-1 fees (Note G) Investment advisory fees (Note F) Transfer agent fees Professional fees Printing Custody fees Trustees’ fees Administration fees Accounting fees Insurance Registration fees Other expenses Total expenses Less: Expenses waived (Note F) ) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments ) Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 18 Statements of Changes in Net Assets COUNTRY Growth Fund COUNTRY Bond Fund Six Months Ended Six Months Ended 12/31/10 Year Ended 12/31/10 Year Ended (unaudited) 6/30/10 (unaudited) 6/30/10 Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation / depreciation on investments ) Net increase in net assets resulting from operations Dividends and Distributions to Shareholders from Class Y (Note B): Net investment income ) Net realized gains on investments ) — ) ) Total distributions — Class Y ) Dividends and Distributions to Shareholders from Class A (Note B): Net investment income ) Net realized gains on investments ) — ) ) Total distributions — Class A ) Capital Stock Transactions - (Net) (Note C) Total increase in net assets Net Assets: Beginning of period End of period* $ * Including undistributed net investment income (loss) of: $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 19 Financial Highlights The tables below set forth financial data for a share of capital stock outstanding throughout each period presented. COUNTRY Growth Fund Six Months Ended December 31, 2010 Years Ended June 30, (unaudited) Class Y Shares Net asset value, beginning of period $ Income from investment operations Net investment income(1) Net realized and unrealized gains (losses) ) ) Total from investment operations ) ) Less Distributions Dividends from net investment income ) Distributions from capital gains ) — ) Total distributions ) Net asset value, end of period $ Total investment return % % -22.77
